BOEHM, Justice,
concurring.
I concur in the majority opinion. I write separately to observe that these statutes, taken together, seem to provide multiple opportunities for confusion or even intentional obfuscation. I agree that the majority has worked through these seemingly inconsistent provisions in a manner that is consistent with the language of the statutes, and perhaps necessary to avoid forfeiture of important parental rights. But this is an area where all agree that the simplicity, clarity, speed, and finality we desire in all legal proceedings are of even higher priority in the interest of prompt and final resolution of the child's status. The statutes should not permit a filing in another court to suspend the prompt resolution of an adoption. Dueling jurisdictions, or even the need for transfer and consolidation, are formulas for delay. Nor should there be any doubt what a putative father must do to preserve his rights.
I hope the General Assembly will consider requiring that a putative father wishing to contest an adoption or declare paternity must file in the court in which an adoption action is pending or otherwise assure consolidation of these two proceedings to reduce the opportunity for delay and confusion, while still preserving all rights of the putative father.